Citation Nr: 0823922	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-16 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression with 
memory loss.

2.  Entitlement to service connection for back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1968 to March 1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington which denied the veteran's claim for 
entitlement to service connection for depression to include 
memory loss as well as a back condition.

This case was remanded by the Board in September 2007 for 
additional evidentiary, for VA examination to determine the 
nature and etiology of any current back disability and for 
psychiatric examination to determine the nature and etiology 
of the veteran's claimed depressive disorder.  This was 
accomplished, and in April 2008 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim for 
entitlement to service connection for a back condition and a 
depressive disorder.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.  

The Board notes that the November 2007 VA psychiatric 
examination reflects a diagnosis of post traumatic stress 
disorder (PTSD), which was related to a reported in-service 
stressor, rather than a depressive order, the claim which is 
currently on appeal.  The Board further notes that PTSD is a 
separate and distinct claim from a depressive disorder.  The 
United States Court of Appeals for the Federal Circuit has 
held that a claim based on the diagnosis of a new mental 
disorder states a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement.  See Boggs v. Peake, No. 2007-7137 (Fed. 
Cir. Mar. 26, 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  As the RO does not appear to have had an opportunity 
to adjudicate this claim yet, the Board will refer this issue 
to the RO for its consideration in the first instance, as 
appropriate.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's chronic back condition had its onset during 
service. 

2.  The veteran is not shown to be suffering from depression 
with memory loss that is due to any event or incident of his 
service.


CONCLUSIONS OF LAW

1.  Service connection for a back condition is warranted.  38 
U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

2.  A depressive disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a chronic back 
condition and for a depressive disorder.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The issues on appeal will then be analyzed and a 
decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in September 2007.  In accordance with the Board's 
instructions, the veteran was afforded VA examinations in 
November 2007, the reports of which indicate the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, and conducted appropriate examinations.  
Thereafter the AMC readjudicated the claims in the SSOC.


Thus, all of the Board's remand instructions have been 
complied with. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
As a result, this case is appropriately before the Board.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.
In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in March 
2001.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements until an 
April 2008 letter.  Despite the error as to timeliness, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision because his claim was also 
readjudicated in the supplemental statement of the case.  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a depressive disorder, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
appellant's service medical records, post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs and VA records, and the 
appellant underwent VA examinations in November 2007 to 
clarify the nature and etiology of his claimed disabilities.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Also, the actions 
taken by VA have essentially cured or mooted any defect in 
the VCAA notice.  The purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Back condition

The veteran seeks service connection for a back condition, 
which he contends is a result of active service.  

With respect to the matters of a current disability, the 
November 2007 VA examiner concluded that the veteran has 
slight degenerative changes of the lumbar spine, as well as 
partial wedging of the inferior thoracic vertebral bodies and 
the anterior aspect of the L1 vertebral body which could be 
due to trauma.

With respect to the matter of in-service incurrence or 
aggravation of a disease or injury, the veteran reports that 
he sustained injury to his back while on active duty in 1968.  
The Board notes that the veteran's SMRs do not contain a 
notation of a back condition in 1968 and that a veteran as a 
lay person is not competent to diagnose a specific back 
disability.  However, the Board believes that an injury such 
as the type described by the veteran lends itself to lay 
observation; in essence, the veteran is competent to report 
having "pulled" his back while changing tires on a trailer, 
and to describe symptoms such as pain that he experienced at 
that time.  See Falzone v. Brown, 8 Vet. App. 398 (1995); 
McCartt v. West, 12 Vet. App. 164 (1999).  In this regard, 
the Board notes that the veteran described a history of such 
an injury during the course of receiving routine medical care 
in 1988, which is approximately eleven years prior to filing 
his claim.  As this history was reported during the course of 
treatment, long before filing a claim for monetary 
compensation, the Board finds it to be very credible.  In 
addition, the Board also notes that the veteran's SMRs make 
reference to reported back complaints in April 1969; thus, 
corroborating that there were some problems while in service.

As to whether the current disability is related to the injury 
in service, the Board finds that the record supports such a 
link.  The November 2007 VA examiner concluded that the 
veteran's back condition is most likely due to the injury he 
sustained during military service.  Though a medical opinion 
that is based on facts provided by the veteran that have 
previously been found to be inaccurate or because other facts 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion may be rejected, a 
medical opinion may not be disregarded solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432- 433 (2006) (the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history provided by the 
veteran and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated).  As 
discussed in detail above, the Board notes that there is no 
reason in the record to doubt the veteran's credibility as to 
the events he described in service.  The Board points to the 
April 1969 notation of a back condition referenced above, and 
the December 1988 VA outpatient records contain a notation of 
the above-referenced 1968 back injury.

Accordingly, the Board concludes that that service connection 
for a back condition is warranted, and the benefit sought on 
appeal is granted.

Depressive Disorder

The veteran also seeks service connection for a depressive 
disorder, which he contends is a result of active service.  

With respect to the matters of a current disability, there 
are numerous diagnoses of record of depression.  In 
particular, the Board notes that he has received regular 
treatment with a VA psychiatric nurse specialist who has 
repeatedly noted diagnoses of depression.  However, the Board 
notes the November 2007 VA examiner diagnosed the veteran 
with PTSD, a separate and distinct disability from that 
claimed by the veteran.  

In this case, the Board finds the report of the November 2007 
VA examination to be the most probative evidence of record, 
as that examiner was a psychiatrist who reviewed the complete 
record and conducted a thorough evaluation prior to rendering 
an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) 
(holding that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings).  In this case, the psychiatrist 
clearly possesses more training and qualifications than the 
nurse who provides regular counseling, and the scope of his 
evaluation was more comprehensive than those provided during 
the course of outpatient treatment.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In light of the opinion 
of the VA examiner in November 2007, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran has a depressive disorder.   In the absence of a 
diagnosis, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

As noted above, the veteran is competent to describe 
experiencing symptoms of depression and memory loss.  
However, the Court has held that, even where a veteran 
asserted continuity of symptomatology since service, medical 
evidence was required to establish "a nexus between the 
continuous symptomatology and the current claimed condition. 
. . .".  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).  In this case, the VA psychiatrist 
considered his complaints and concluded that he currently 
suffered from PTSD, rather than any depressive disorder.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim.

As to the diagnosis of PTSD, the Board notes that a newly 
diagnosed disorder, even if medically related to a previously 
diagnosed disorder, is not the same claim for jurisdictional 
purposes when it has not been previously considered.  See 
Ephraim v. Brown, supra.  Finally, the Board notes that the 
examiner's opinion appears to be based on an in-service 
stressor which has not been verified.  As such, the Board has 
referred the issue of PTSD to the RO for appropriate 
development and adjudication.  See Boggs, supra.

In summary, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for depression with memory loss.  The doctrine of 
reasonable doubt is, therefore, not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a back condition is 
granted.

Entitlement to service connection for depression with memory 
loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


